DETAILED ACTION
This communication is in response to Applicant’s Request for Continued Examination (RCE) filed on 02/17/2022. Claims 1, 8 and 15 have been amended, claims 2, 6, 9, 13 and 16 have been canceled. Claims 1, 3-5, 7-8, 10-12, 14-15 and 17-20 are pending and directed towards METHODS, SYSTEMS, AND MEDIA FOR DYNAMICALLY SEPARATING INTERNET OF THINGS DEVICES IN A NETWORK. Claims 1, 3-5, 7-8, 10-12, 14-15, and 17-20 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/17/2022 has been entered.
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this examiner’s amendment was given in an interview with Matthew T. Byrne (Reg. No. 40,934) on March 18, 2022.
The application has been amended as follows:

Claim 1. (Currently Amended) A method for dynamically separating Internet of Things (IoT) devices in a network, the method comprising:
detecting a first IoT device in the network having a first Internet Protocol (IP) address;
monitoring network communication of the first IoT device;
determining device information of the first IoT device based on the monitored network communication;
assigning the first IoT device to reconfigure from having the first IP address to having a second IP address of a first subnet of a plurality of subnets in the network based on the device information, wherein the assigning comprises sending at least one Dynamic Host Configuration Protocol (DHCP) message to cause the first IoT device to reconfigure to the second IP address;
determining that the first IoT device has not reconfigured from having the first IP address to having the second IP address in response to being assigned to the first subnet; and
in response to determining that the first IoT device has not reconfigured from the first IP address to the second IP address in response to being assigned to the first subnet, adding a media access control (MAC) address of the first IoT device to a deny list of a host access point.

Claim 6. (Cancelled).

Claim 8. (Currently Amended) A system for dynamically separating IoT devices in a network, the system comprising:
	a memory; and
a hardware processor that is coupled to the memory and that is configured to:
detect a first IoT device in the network having a first Internet Protocol (IP) address;
	monitor network communication of the first IoT device;
determine device information of the first IoT device based on the monitored network communication;
	assign the first IoT device to reconfigure from having the first IP address to having a second IP address of a first subnet of a plurality of subnets in the network based on the device information, wherein the assigning comprises sending at least one Dynamic Host Configuration Protocol (DHCP) message to cause the first IoT device to reconfigure to the second IP address;
	determine that the first IoT device has not reconfigured from having the first IP address to having the second IP address in response to being assigned to the first subnet; and
	in response to determining that the first IoT device has not reconfigured from the first IP address to the second IP address in response to being assigned to the first 

Claim 13. (Cancelled).

Claim 15. (Currently Amended) A non-transitory computer-readable medium containing computer-executable instructions that, when executed by a processor, cause the processor to perform a method for dynamically separating IoT devices in a network, the method comprising:
detecting a first IoT device in the network having a first Internet Protocol (IP) address;
monitoring network communication of the first IoT device;
determining device information of the first IoT device based on the monitored network communication;
assigning the first IoT device to reconfigure from having the first IP address to having a second IP address of a first subnet of a plurality of subnets in the network based on the device information, wherein the assigning comprises sending at least one Dynamic Host Configuration Protocol (DHCP) message to cause the first IoT device to reconfigure to the second IP address;
determining that the first IoT device has not reconfigured from having the first IP address to having the second IP address in response to being assigned to the first subnet; and
in response to determining that the first IoT device has not reconfigured from the first IP address to the second IP address in response to being assigned to the first subnet, adding a media access control (MAC) address of the first IoT device to a deny list of a host access point.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior arts of record are Bachar et al. U.S. Patent Pub. No. 2018/0013761 A1 and McLinden et al. U.S. Patent No. 10,742,674 B1.
Bachar discloses sub-networks based cyber security. One method comprises detecting a device connecting to a local network which is divided into subnets; determining a usage profile of the device; automatically selecting a subnet to connect the device based on the usage profile; and connecting the device to the selected subnet in the local network. Another method comprises monitoring communication traffic of devices in each of the subnets of a local network; performing anomaly detection to detect an abnormal communication of a device connected to a subnet; blocking the abnormal communication of the device; and removing the device from the subnet and connecting the device to a quarantine subnet of the local network, whereby reducing connectivity of the device with other devices connected to the local network.
McLinden discloses a computing device, which allows in-network and network-border protection for Internet of things (IoT) devices by securely partitioning network space and defining service-based access to IoT devices. The disclosed segmented attack prevention system for IoT networks (SAPSIN) segments the IoT network into two virtual networks: a service network and a control network; and define access control rules for each virtual network. In the service network, SAPSIN utilizes a service-based approach to control device access, allowing only configured protocol, applications, network ports, or address groups to enter or exit the network. In control network, The SAPSIN provides the access control rules by defining a threshold for the number of configuration requests within a predetermined time. As a result, 
The prior arts of record fail to teach alone or in combination the limitation of independent claim 1 “… assigning the first IoT device to reconfigure from having the first IP address to having a second IP address of a first subnet of a plurality of subnets in the network based on the device information, wherein the assigning comprises sending at least one Dynamic Host Configuration Protocol (DHCP) message to cause the first IoT device to reconfigure to the second IP address; determining that the first IoT device has not reconfigured from having the first IP address to having the second IP address in response to being assigned to the first subnet; and in response to determining that the first IoT device has not reconfigured from the first IP address to the second IP address in response to being assigned to the first subnet, adding a media access control (MAC) address of the first IoT device to a deny list of a host access point” in combination with other claimed limitations. Independent claims 8 and 15 recite similar features.
Furthermore, the above additional elements in the claim provide meaningful limitations that transforms an abstract idea into patent eligible. The claim as a whole amounts to significantly more than the abstract idea itself. This is because the claim as a whole effect an improvement to another technology or technical field. The pending claims when taken as an ordered combination, result in the claims amounting to significantly more than the abstract idea and provide meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment.
None of the references of record alone, or in combination, anticipate or reasonably render the independent claims (1, 8, and 15) obvious. For these reasons claims 1, 8, and 15 are deemed .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALID M ALMAGHAYREH whose telephone number is (571)272-0179. The examiner can normally be reached Monday - Thursday 8AM-5PM EST & Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SALEH NAJJAR can be reached on (571)272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 


Respectfully Submitted




/KHALID M ALMAGHAYREH/Examiner, Art Unit 2492                                                                                                                                                                                                        

/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492